Citation Nr: 0009757	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned an initial evaluation of 50 percent 
effective from July 23, 1991.  In May 1998, the veteran filed 
a notice of disagreement, and in June 1998, the RO provided 
the veteran with a statement of the case.  In July 1998, the 
veteran filed a substantive appeal.  

The veteran's July 1998 substantive appeal includes language 
to the effect that he feels he should be provided a 100 
percent evaluation for post-traumatic stress disorder "due 
to unemployability."  This claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability has not been adjudicated by the RO, and 
this issue is hereby referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected PTSD results in no more than 
considerable impairment in the ability to maintain effective 
or favorable relationships with people and no more than 
considerable industrial impairment, nor does the veteran's 
PTSD result in a level of disability approaching occupational 
and social impairment, with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of an evaluation 
in excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of disability ratings to the present time. 
See Fenderson v. West, 12 Vet.App. 119 (1999).  After 
reviewing the claims file which includes numerous private and 
VA medical records and examination reports, the Board finds 
that the record as it stands allows for equitable resolution 
of the veteran's appeal and that no further action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under the provisions of 
Diagnostic Code 9411.  The RO has assigned a 50 percent 
rating from July 23, 1991, which the RO has determined to be 
the date of receipt of the veteran's claim of service 
connection for PTSD.  Therefore, the Board must consider 
whether a rating in excess of 50 percent is warranted during 
the period from July 23, 1991. 

The Board notes that substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including post-traumatic stress disorder, as defined in 
38 C.F.R. §§ 4.125-4.132, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, this change in the 
regulations does not apply to prior to November 7, 1996.  
Rhodan v. West, 12 Vet. App. 55 (1998).

Under the criteria in effect prior to November 7, 1996, (the 
"old" criteria), post-traumatic stress disorder warrants a 
50 percent evaluation, if the ability to maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  Post-
traumatic stress disorder warrants a 70 percent evaluation, 
if the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is for 
application where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  It should be 
noted that the criteria set forth in 38 C.F.R. § 4.132, DC 
9411, for a 100 percent evaluation are each independent bases 
for granting a 100 percent evaluation. See Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).

Under the criteria in effect since November 7, 1996, (the 
"new" criteria), a 50 percent evaluation is warranted if 
the disorder results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Turning to the evidence, the Board observes that during a VA 
psychological evaluation in July 1991, the veteran, who was 
unemployed, indicated that he lived with his girl friend.  He 
complained of flashbacks and trouble sleeping and indicated 
that he did not like crowds.  Examination revealed the 
veteran to be oriented, although he was somewhat disheveled 
and anxious.  The veteran was flat in his affect, and his 
emotional content was minimal.  He acknowledged difficulty in 
controlling his anger, but denied hallucinations or suicidal 
or homicidal tendencies.  The examiner provided an impression 
of post-traumatic stress disorder and assigned a GAF (Global 
Assessment of Functioning) evaluation of 55 at the time of 
the examination and 60 for the prior year.  

During a VA examination in December 1991, the veteran's 
complaints included depression, although the veteran 
indicated that he never had any serious suicidal ideation, 
and he denied any history of prior hospitalizations.  The 
veteran also complained of insomnia.  The veteran indicated 
that he lived with his common law wife of nine years and two 
of his children.  The veteran also indicated that he had not 
worked in seven years.  According to the veteran, he avoided 
contact with other people.  He indicated that he spent his 
time doing unstructured activities, such as taking his 
children to and from school and doing routine household 
chores.  Examination revealed him to be reasonably 
cooperative and somewhat talkative, with a mild degree of 
flat affect and somewhat distant emotional reactions.  He had 
a mild degree of looseness of associations.  However, he 
denied delusions or hallucinations at the time of the 
examination.  The impression was that of a probable 
schizophrenic residual, with instructions to rule out post-
traumatic stress disorder.  

During a VA examination in March 1992, the veteran indicated 
that he continued to live with the same woman and that they 
had been formally married as of the prior year.  He also 
indicated his life did not involve structured activities, 
that it consisted of being idle or doing routine household 
chores, and that he had a "couple of" friends, but did not 
do "anything much" with his friends.  The veteran did not 
report any major "instances."  Reportedly, he was not a 
"fighting man" or a destructive or hyperactive person.  The 
veteran complained of mild insomnia, and examination revealed 
a mild degree of flat affect and poor personal hygiene.  
There were no overt psychotic symptoms, no increased level of 
anxiety, no evidence of thought disorder, no history of mood 
swings, no delusions or hallucinations, and no obsessions or 
compulsions.  The veteran disclaimed any suicidal attempts or 
feelings.  Speech was logical, goal directed and coherent.  
Although memory was somewhat reduced and thinking process was 
somewhat slow, the veteran's associations were characterized 
as reasonably sound.  Diagnostic impressions included 
generalized anxiety disorder, in remission and adjustment 
disorder with mixed emotional features in partial remission, 
with instructions to rule out dysthymia and post-traumatic 
stress disorder.  The examiner added that the veteran had 
some vague somatic symptoms and some anxiety manifestations 
which were not terribly disturbing and very limited symptoms 
or findings of post-traumatic stress disorder.  The veteran's 
condition reportedly was a possible mild degree of chronic 
depression, which according to the examiner "was not 
terribly dysfunctioning."  According to the examiner, the 
veteran's personality had some deficiencies in that the 
veteran's major feature "could be passive aggressive."  

During a VA examination in March 1996, the veteran complained 
of feeling tense and of feeling nervous when having to see 
"other people."  The veteran also complained of difficulty 
sleeping and indicated that his dreams were distressing "at 
times."  The veteran described his appetite as "o.k.," his 
energy as "poor," and his mood as "depressed."  The 
veteran indicated the he and his wife had divorce three years 
earlier and that he lived with his two daughters.  He 
described a typical day as involving reading the paper, 
taking his children to and from school, doing "nothing," 
taking naps, watching television, and "eat[ing] out" with 
his children after their return from school.  The veteran 
indicated that he didn't have friends or hobbies.  
Examination revealed the veteran to be unkempt with poor 
personal hygiene.  Although he was distant, he was 
cooperative and related "apparently well" with the 
examiner.  The veteran admitted to some suicidal ideation, 
although he indicated that he would never act upon those 
impulses.  He also expressed some homicidal ideation toward 
his wife, who was living with another man.  The veteran 
indicated that he heard voices, although he denied visual 
hallucinations.  According to the examiner, the veteran's 
touch with reality was well preserved, his judgment was 
impaired, and his intellectual functioning was very low or 
borderline, probably with some organicity.  Diagnostic 
impression included organic affective syndrome and dysthymic 
disorder, aggravated by the veteran's divorce, and the 
examiner assigned a GAF evaluation of 60 during the previous 
year.  

During a VA examination in September 1997, the veteran 
indicated that he could not be around crowds because he could 
not handle the stress.  He described his mood as depressed.  
He indicated that he did not eat well and that he had 
difficulty falling asleep.  He also complained that loud 
noises made him feel "paranoid."  At the time of 
examination, the veteran indicated that he lived with four 
children in a rented apartment.  Examination revealed the 
veteran to be moderately clean, appropriately dressed, alert 
and oriented.  Thought was goal oriented and logical, and 
there was no incoherence.  There were no manic symptoms, no 
obsessive compulsive symptoms, and no delusional thinking.  
The examiner indicated that the veteran experienced symptoms 
of post-traumatic stress disorder which impacted his ability 
to function, such as avoiding crowds and people, inability to 
interact with others, and inflexibility to adjust to new 
situations.  The examiner added that the veteran did not do 
well occupationally, that his concentration and memory were 
poor, and that it was difficult for him to tolerate 
criticism.  The diagnosis was post-traumatic stress disorder, 
with an assigned GAF evaluation of 55, both at the time of 
the examination and during the previous year.  

The Board notes here that the GAF evaluations assigned in 
connection with post-traumatic stress disorder have ranged 
between 55 and 60.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF evaluation from 61 to 70 is 
consistent with some mild symptoms or some difficulty in 
social, occupational, or school functioning, in an individual 
who is otherwise functioning pretty well and/or has some 
meaningful relationships.  A GAF evaluation from 51 to 60 is 
consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers). 

Symptoms reported on the several examinations appear to 
consist largely of complaints of depression, assertions of 
sleep disturbances, and a degree of isolation.  The veteran, 
has been able to maintain a family life with his children, 
notwithstanding his divorce, and includes at least some 
activities such as going out to eat.  Documents associated 
with the claims file, including a February 1997 letter, 
suggests that two children may have been removed from the 
veteran's custody temporarily.  However, a September 1997 
report reflects that the veteran's children were living with 
him at that time.  Moreover, the February 1997 letter 
suggests that the decision to award temporary custody to a 
person other than the veteran was predicated upon the 
veteran's ability to provide adequate housing.  There is no 
indication that the veteran's psychiatric disorder or that a 
lack of fitness as a parent contributed to any decision to 
award custody to a person other than the veteran. 

The Board observes that the veteran was awarded Social 
Security Disability benefits in 1985 and VA pension benefits 
in August 1993.  Both the Social Security award and the award 
of VA pension benefits were predicated on the effects of 
various psychiatric disorders, including a personality 
disorder and a psychosis.  The only question before the Board 
as the present appeal, however, is the degree of impairment 
resulting from his service-connected PTSD.  Impairment due to 
a psychosis and a personality disorder are not for 
consideration.  Moreover, the Board emphasizes that the 
criteria and considerations for findings of unemployability 
under both the Social Security disability benefit program and 
VA's nonservice-connected pension program are not the same as 
those which govern an award of an increased rating for a 
service-connected disability.  

It appears that at least one examiner found only limited PTSD 
symptoms, and the medical evidence as a whole suggests not 
only that a personality disorder and a psychosis have been 
detected, but also that there may be a psychiatric condition 
of an organic nature as well.  Nevertheless, while it is 
clear that the veteran's PTSD does result in some impairment, 
the Board is unable to find that the schedular criteria for a 
rating in excess of 50 percent have been met under either the 
old or the new criteria.  There is clear evidence of 
considerable impairment so as to justify the current 50 
percent rating under the old criteria.  However, the totality 
of the evidence does not show that the veteran's PTSD is 
itself productive of severe impairment so as to warrant a 
higher rating. 

The veteran's memory problems, anxiety, difficulty with 
complex commands, impaired judgment and difficulty in 
establishing and maintaining effective work and social 
relationships are all contemplated under the current 50 
percent rating.  While the veteran's neglect of personal 
appearance and hygiene has been documented together with some 
references to suicidal ideation, the preponderance of the 
evidence supports a finding that the vast majority of his 
symptoms (even assuming all such symptoms are due to his 
PTSD) are provided for under the criteria for a 50 percent 
rating.  

While not determinative in itself, the Board believes that 
the consistent GAF scores in the 55-60 range over a several 
year period also lead to the conclusion that the veteran's 
impairment is essentially moderate in degree.  These scores 
appear to represent the veteran's overall psychiatric status 
which would even include nonservice-connected disorders.  

In sum, the Board is compelled to conclude that entitlement 
to a rating in excess of 50 percent is not warranted for the 
veteran's service-connected PTSD.  Moreover, as the evidence 
from July 1991 on paints essentially the same disability 
picture, there does not appear to be a basis for finding that 
an evaluation in excess of 50 percent is warranted during any 
period from July 1991 to the present.  Fenderson v. West, 12 
Vet.App. 119 (1999).   

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence so as to otherwise permit a favorable determination. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

